Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-3, 6-14 and 16-20 are allowed
	Claims 4-5 and 15 have been canceled
	Claim dependency has been modified to indicate claims 6, 10 and 13 depending now from claim 1 
	All standing rejections are withdrawn on amendment
Reasons for Allowance
3.    	The most representative prior arts to Steffen Wittmann et al., (hereinafter Wittmann) (US 2013/0101032) and Minak Biswas et al., (US 2014/0192266) in view of Bin Li et al., (US 2017/0163999) when considered independently or in combination fail to teach the amended claims. None of the instant or the subsequent searched arts teaches or suggests, a video coding apparatus filtering the reference block samples comprising a sharpening filter and/or a de-ringing filter, wherein the decoder is configured to activate a sharpening filter and/or a de-ringing filter based on a quantization parameter of the block by applying a first derivative to the reference 
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/